Citation Nr: 1641899	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  14-36 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to September 1971 and died in October 2007.

The appellant, who is the Veteran's surviving spouse, appealed a January 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for entitlement to DIC based on service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 RO decision denied entitlement to DIC; the appellant did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the June 2008 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The June 2008 RO decision denying entitlement to DIC is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the June 2008 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The June 2008 RO decision denied the appellant's claim for DIC on the basis that there was no evidence to show that the Veteran's death was related to military service.

The appellant was notified of the RO's June 2008 determination and her appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156 (b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the June 2008 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the June 2008 RO decision includes an April 2016 medical opinion from A.C., R.N. (4/25/16 VBMS Medical Treatment Record Non Government Facility, p. 3).  

Ms. A.C., a registered nurse, reviewed the Veteran's medical records and opined that his service-connected PTSD more likely than not contributed to his alcohol abuse.  She also reviewed his various risk factors for colon cancer, that included alcohol use, and acknowledged that she was unable to determine the cause of his colon cancer with medical certainty.  Ms. A. C. opined that it was at least as likely as not that alcohol abuse due to service-connected PTSD contributed to the Veteran's colon cancer. 

The April 2016 opinion from Ms. A.C., indicating that alcohol abuse due to service-connected PTSD contributed to the Veteran's death, relates to the previously unestablished elements of whether a service-connected disability caused his death or substantially or materially contributed to it.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to DIC based upon service connection for the cause of the Veteran's death.



REMAND

The Veteran died at Maryland General Hospital on October 23, 2007 at the age of 57.  The death certificate lists his immediate causes of death as aspiration pneumonia and sepsis (1/26/08 VBMS Death Certificate).  Other significant conditions contributing to his death were colon carcinoma and pancytopenia 

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, and tinnitus, evaluated as 10 percent disabling; and, a total rating based upon individual unemployability due to service-connected disabilities was also in effect.

The appellant contends that the Veteran's service-connected PTSD caused or contributed to the colon cancer from which he died (6/19/06 VBMS Correspondence).  It has been asserted that he had a history of alcohol use due to his PTSD that caused or materially contributed to his colon cancer.

The Veteran was hospitalized in September 2005 at the VA medical center (VAMC) in Baltimore for a suspicious colon mass thought to be colorectal cancer (2/3/06 VBMS Medical Treatment Record Government Facility, p. 10).  In October 2005, it was reported that he was scheduled for surgery at the Baltimore VAMC on November 2, 2005 (10/26/05 VBMS VA 21-4138 Statement in Support of Claim).  Efforts should be made to obtain the medical records of that surgery.

A March 2007 private pulmonary consult reflects the Veteran's past medical history of metastatic rectal carcinoma with progression of disease status post-surgery, chemotherapy with lung metastases and omentum metastases, chronic obstructive pulmonary disease from computer tomography (CT) scans, pulmonary fibrosis on CT, a history of deep vein thrombosis status post IVC (intravenous chemotherapy?) filter, a history of PTSD, and status post ileostomy (6/3/08 VBMS Medical Treatment Record Non Government Facility, p. 9).

Prior to his colon cancer diagnosis, the Veteran had a history of drug and alcohol use that evidently started in military service.  A 2001 VA hospital record indicates that he started using drugs and alcohol in Vietnam (10/29/01 VBMS VA 10-1000 Hospital Summary, p. 2).  He used drugs until 1982 and alcohol until 2000.

An October 2001 VA PTSD examiner noted the Veteran's social isolation.  A January 2006 report from a VA mental health clinic nurse indicates that the Veteran had a history of alcohol and cannabis abuse that started while he was in Vietnam (2/6/06 VBMS Third Party Correspondence, p. 5).  He sought treatment for this and had several years of sobriety at the present time.  The Veteran noted that he was "self medicating" with his substance use, and that maintaining sobriety was much easier since he started treatment for his PTSD and depression.

In April 2016, Ms. A. C., the registered nurse, opined that the Veteran's service-connected PTSD more likely than not contributed to his alcohol abuse. 

The Board concedes that the weight of the probative evidence supports a finding that the Veteran's service-connected PTSD as likely as not led to his alcohol abuse.  See e.g., Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (holding that service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability).

Before a final adjudication can be rendered, additional development is needed.  First, there are missing private medical records that should be obtained.  In April 2016, Ms. A.C. discussed review of an October 23, 2007 discharge summary, an apparent reference to the Veteran's final medical record at Maryland General Hospital.  She also noted that he was hospitalized on October 3, 2007 for adenocarcinoma with metastatic recurrence to the peritoneum.  The claims file does not include any medical records regarding the Veteran's October 2007 treatment or death.  As these may be relevant to the appellant's claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A (b)-(c) (West 2014).

Ms. A.C. reviewed the Veteran's various risk factors for colon cancer, that included alcohol use, and opined that it was at least as likely as not that alcohol abuse due to service-connected PTSD contributed to the Veteran's colon cancer. 

As the evidence of record raises a question of whether the Veteran's service-connected PTSD caused or contributed to his death, a medical opinion addressing this matter is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment at the Baltimore VAMC since September 2005, to particularly include records of his surgery on November 2, 2005.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to her claim

2. Request that the appellant complete authorizations for VA to obtain all private treatment records regarding the Veteran's October 3, and 23, 2007 hospitalizations, to include his treatment at Maryland General Hospital on October 23, 2007.

a. If the appellant fails to provide necessary authorizations, inform her that she can submit the evidence herself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on her claim.

2. After completing the development requested above, refer the claims file to an oncologist for an opinion as to whether service-connected disability caused the Veteran's death or substantially or materially contributed to it.  
The physician-examiner must review the claims file and a copy of this remand and address the following:
      
a) Is it at least as likely as not that the Veteran's service-connected PTSD, including his history of alcohol abuse, caused or materially and substantially contributed to his death?

b) Is it at least as likely as not that the Veteran's cause of death was at all related to his active service?

c) What are the potential causes of the Veteran's death? 

      The opinion should consider: 
      
* the October 2007 death certificate that lists the immediate causes of death as aspiration pneumonia and sepsis and colon carcinoma and pancytopenia as other significant causes contributing to the Veteran's death.

* Service treatment records dated from November 1969 to September 1971.

* The appellant's assertion that the Veteran's colon cancer was due alcohol abuse that was due to service-connected PTSD; see and specifically respond to the statements made by A.C., noted above.

The physician should provide reasons for these opinions.  If the physician is unable to answer any of the above questions without resorting to speculation, then reasons for the inability should be provided; including whether the inability is due to the limits of medical knowledge or the absence of specific records.

3. If the claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


